Appeal from an order of the Supreme Court, Clinton County, duly entered May 31, 1945, dismissing relator’s writ of habeas corpus. Relator’s contention is that his ineffectual efforts to secure a vacation of his judgment of conviction in a proceeding in the nature of coram nobis now entitles him to litigate, in a habeas corpus proceeding, his basic contention that his judgment of conviction was obtained as a result of his being coerced into entering a plea of guilty of second degree murder under an indictment which charged him with murder in the first degree. Relator has failed to show that the law of the State has so deprived him of a remedy in the nature of coram nobis under the constitutional guaranties, that he is now entitled to litigate his complaint by the office of a writ of habeas corpus. The order appealed from should be affirmed. Order affirmed, without costs. All concur. [See 270 App. Div. 781.]